Citation Nr: 0004834	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-14 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a right inguinal herniorrhaphy.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left wrist.

3.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The issues of entitlement to service connection for left 
ulnar neuropathy and for erectile dysfunction were raised by 
the veteran at his video conference hearing with the 
undersigned in September 1999.  The Board informed the 
veteran that these issues were not currently before the Board 
and that the veteran should pursue these matters at the RO.  
He indicated that he would do so.  The RO should respond 
appropriately to any such claims filed by the veteran.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the increased rating issues on 
appeal has been obtained.

2.  The veteran has a postoperative right inguinal hernia 
that is without true hernia protrusion.

3.  The veteran retains full range of left wrist motion with 
good grip strength, without objective evidence of pain, 
swelling or excess fatigability.

4.  The veteran's service-connected disabilities do not cause 
a problem with employment.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a right inguinal herniorrhaphy have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7338 (1999).

2.  The criteria for a compensable rating for residuals of a 
fracture of the left wrist have not been met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5215 (1999).

3.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324 is not warranted.  38 C.F.R. § 3.324 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations for residuals 
of a right inguinal herniorrhaphy and for residuals of a 
fracture of the left wrist, as well as his claim for benefits 
under the provisions of 38 C.F.R. § 3.324, are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Additionally, the facts relevant to the claims have been 
properly developed and the statutory obligation of VA to 
assist the veteran in the development of his claims has been 
satisfied.  38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
right inguinal hernia and left wrist disabilities.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes, nor has the Board found any of 
the historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Right Inguinal Herniorrhaphy

On VA examination of the right groin area in October 1997, 
the veteran complained of occasional pain and difficulty 
walking due to strain in the groin area.  On physical 
examination, it was noted that the inguinal hernia scars were 
well healed.  There were no adhesions, swelling, or 
tenderness.  The inguinal canal was described as patent.  The 
diagnosis was status-post right inguinal hernia repair.

The veteran testified at his September 1999 video conference 
that he still has discomfort in the inguinal area due to his 
hernia.

The veteran is currently assigned a noncompensable evaluation 
for his residuals of a left inguinal herniorrhaphy.  
According to Diagnostic Code 7338, a noncompensable 
evaluation is assigned for an inguinal hernia that is small, 
reducible, or without true hernia protrusion; a 10 percent 
evaluation is assigned for an inguinal hernia that is 
postoperative recurrent, readily reducible, and well 
supported by a truss or belt.  38 C.F.R. § 4.114, Diagnostic 
Code 7338.

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration of if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The veteran has complained that he has discomfort or pain, 
with some difficulty walking, due to the residuals of a right 
inguinal herniorrhaphy, but he has not indicated that his 
inguinal hernia has recurred, nor has he provided or 
identified any available evidence to substantiate his 
contention.  When examined by VA in October 1997, his hernia 
scars were well healed and there were no adhesions, swelling, 
or tenderness.  There is no conflicting medical evidence.  
Therefore, the Board concludes that the veteran's service-
connected right inguinal hernia disability is without true 
hernia protrusion and that the current residuals are limited 
to asymptomatic scars which are not productive of functional 
impairment.  Accordingly, the disability does not warrant a 
compensable evaluation.

Left Wrist 

On VA examination of the veteran's left upper extremity in 
October 1997, the veteran complained of stiffness in his left 
hand with some pain.  He said that he could not bend the 
fingers on his left hand properly, that he had occasional 
hand cramps, and that he had difficulty lifting things.  It 
was noted on physical examination that the veteran was right-
handed.  His hands were described as normal looking.  There 
was no muscle atrophy.  Sensation was normal except for 
dullness in the tips of the fingers.  Grip strength was 
satisfactory with some weakness.  Finger movements were good; 
he could bring his fingertips into his palms.  Pinching 
movements between the thumb and the other fingers were good 
except for some difficulty bringing the thumb near the tips 
of the little and fourth fingers.  Range of motion of the 
wrists was described as full.  X-rays of the wrists were 
considered to be within normal limits.  The diagnosis was 
status post carpal tunnel surgery to both hands with no 
evidence of fracture.

The veteran testified at his video conference hearing with 
the undersigned in September 1999 that he sometimes cannot 
tie his shoes or handle a spoon in his left hand; that he has 
left wrist pain, weakness, and loss of strength; and that he 
was granted retirement at work because of his left hand 
disability.

The veteran is currently assigned a noncompensable evaluation 
for his left wrist disability.  A 10 percent evaluation is 
warranted for limitation of wrist motion with dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  38 C.F.R. § 4.71a, Diagnostic code 5215.

Upon review of the evidence of record, the Board finds that a 
compensable disability evaluation for left wrist disability 
is not warranted.  Although the veteran has testified that 
his left wrist is painful and that he has difficulty lifting 
things, no objective evidence of any residuals of the left 
wrist fracture was found.  Rather, the veteran's functional 
impairment was attributed to status-post carpal tunnel 
surgery, a disability which is not for consideration in this 
appeal.  Since there is no credible evidence of functional 
limitation of the veteran's left wrist due to service-
connected fracture residuals, a compensable evaluation is not 
warranted.

38 C.F.R. § 3.324

With respect to the claim for a compensable evaluation under 
38 C.F.R. § 3.324, the Board notes that this section provides 
that where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation can be assigned, 
but not in combination with any other rating.  Service 
connection is in effect for residuals of a right 
herniorrhaphy and for residuals of a fracture of the left 
wrist, both of which are evaluated as noncompensably 
disabling.

As discussed above, the record demonstrates that neither 
service-connected disability is symptomatic or productive of 
functional impairment.  Although the veteran has indicated 
that he was retired because of left wrist disability, the 
functional impairment found on the October 1997 VA 
examination was attributed to status post carpal tunnel 
surgery.  There is no basis in the record for concluding that 
the service-connected disabilities would interfere with 
normal employability.  Accordingly, a compensable evaluation 
is not warranted under the provisions of 38 C.F.R. § 3.324.


ORDER

Entitlement to a compensable evaluation for residuals of a 
right inguinal herniorrhaphy is denied.

Entitlement to a compensable rating for residuals of a 
fracture of the left wrist is denied.

Entitlement to compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

